Citation Nr: 0028207	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  92-11 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity.

2. Entitlement to a disability rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity.

3. Entitlement to an effective date prior to October 9, 1991, 
for the grant of service connection for peripheral 
neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from September 1941 to October 
1942 and from November to December 1945.  He was a prisoner 
of war of the Japanese forces from April to October 1942.  

These matters come to the Board of Veterans' Appeals (Board) 
from an October 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted entitlement to service connection for 
peripheral neuropathy of the right and left lower extremities 
and assigned 10 percent ratings for the disorder, 
respectively.  The RO assigned an effective date of December 
9, 1991, for the grant of service connection.  In a March 
1994 rating decision the RO also denied entitlement to a 
total disability rating based on individual unemployability.

This case was previously before the Board in August 1994, at 
which time issues no longer in appellate status were decided 
and the issues of entitlement to a total disability rating 
based on individual unemployability, higher disability 
ratings for peripheral neuropathy, and an earlier effective 
date for the grant of service connection for peripheral 
neuropathy were referred to the RO.  The veteran appealed the 
Board's August 1994 decision to the U.S. Court of Appeals for 
Veterans Claims (formerly the U.S. Court of Veterans Appeals) 
(Court), and in an August 1996 order the Court affirmed the 
Board's decision as to the issues no longer in appellate 
status and vacated the Board's findings as to the issues 
shown above.  The Court held that those issues should have 
been remanded, rather than referred, to the RO.  As a result 
of the August 1994 RO referral, the veteran perfected an 
appeal of the ratings assigned for peripheral neuropathy, the 
effective date for the grant of service connection, and the 
denial of a total disability rating.

The veteran's case was again before the Board in March 1997, 
at which time the Board remanded the issues shown above for 
additional development and re-adjudication.  In a September 
1998 rating decision the RO revised the effective date for 
the grant of service connection for peripheral neuropathy to 
October 9, 1991.  The veteran has not withdrawn his appeal of 
the effective date and contends that he is entitled to an 
effective date one year prior to October 1991.  The Board 
finds, therefore, that the issue of entitlement to an earlier 
effective date for the grant of service connection for 
peripheral neuropathy remains within its jurisdiction.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (a claim remains 
in controversy if the RO grants less than the maximum 
available benefit).

In a February 1999 rating decision the RO granted entitlement 
to a total disability rating based on individual 
unemployability.  The Board finds, therefore, that an issue 
pertaining to the total disability rating is no longer within 
its purview.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (a notice of disagreement ceases to be valid if the RO 
grants the benefit sought on appeal).

The issue of entitlement to higher disability ratings for 
peripheral neuropathy of the right and left lower extremities 
will be addressed in the remand portion of this decision.


FINDINGS OF FACT

1. The veteran did not claim entitlement to service 
connection for peripheral neuropathy until October 9, 
1991.

2. The medical evidence does not indicate that he had 
peripheral neuropathy prior to October 1991.



CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
October 9, 1991, for the grant of service connection for 
peripheral neuropathy have not been met.  38 U.S.C.A. 
§ 5110(a), (b), and (g) (West 1991); 38 C.F.R. §§ 3.114, 
3.155, 3.400(b) and (p) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).

Where compensation is awarded pursuant to a liberalizing law 
or VA issue, the effective date of such award shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
If a claim is reviewed more than one year after the effective 
date of the liberalizing law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of the request for review.  38 U.S.C.A. § 5110(g); 
38 C.F.R. §§ 3.114, 3.400(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a veteran or his representative may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).  

The evidence shows that the veteran initially claimed 
entitlement to VA compensation benefits for various disorders 
based on having been a prisoner of war in September 1971 and 
many times thereafter, which claims were denied by the RO and 
the Board.  He did not include peripheral neuropathy in the 
list of disabilities for which he was seeking compensation 
benefits until October 9, 1991, at which time he requested 
that that disorder be added to the list.

The medical evidence shows that the veteran was provided a 
prisoner of war protocol examination in June 1986, which did 
not result in any findings or diagnosis of peripheral 
neuropathy.  He submitted multiple medical reports through 
October 1991, none of which indicate that he had peripheral 
neuropathy.  In an August 1992 certification an individual 
who referred to himself as a doctor stated that the veteran's 
disabilities included "periperal neuropathy and six-twelve 
drug such as neurobin tablet."  The "doctor" provided no 
clinical findings or diagnostic studies in the certification.  
The veteran later reported that medical records from that 
doctor could not be obtained because he was deceased.

The veteran was provided VA examinations in May 1993, which 
resulted in a diagnosis of peripheral neuropathy based on 
clinical and diagnostic findings.  Based on the examination 
reports the RO granted entitlement to service connection for 
peripheral neuropathy of the bilateral lower extremities, 
based on the presumptive provisions for former prisoners of 
war.  38 C.F.R. §§ 3.307, 3.309.  As previously stated, the 
RO has assigned an effective date of October 9, 1991, for the 
grant of service connection.

The veteran contends that he is entitled to benefits for the 
one year period preceding the October 1991 claim because 
service connection was granted based on a change in the 
regulation pertaining to presumptive disabilities for former 
prisoners of war.  The statute was amended in May 1988 to 
include peripheral neuropathy as one of the disorders for 
which the presumption of service incurrence applies for 
former prisoners of war.  38 U.S.C.A. § 1112(b); 38 C.F.R. 
§ 3.309(c).

As an initial matter the Board finds that the numerous claims 
and statements submitted by the veteran prior to October 1991 
cannot constitute informal claims for service connection for 
peripheral neuropathy because the veteran did not express the 
intent to claim such a benefit.  Kessel v. West, 13 Vet. App. 
9 (1999); 38 C.F.R. § 3.155(a).

In accordance with 38 U.S.C.A. § 5110(g), benefits may be 
paid for up to one year prior to the receipt of a claim for 
compensation benefits if entitlement is based on a 
liberalizing law or VA issuance.  38 C.F.R. § 3.114.  In 
order to be eligible for the one year of retroactivity, 
however, the veteran must have met the criteria for 
entitlement for at least that one year period.  See McCay v. 
Brown, 9 Vet. App. 183 (1996), aff'd 106 F.3d 1577 (Fed. Cir. 
1997).  Assuming that the August 1992 certification is 
competent and probative of the veteran having peripheral 
neuropathy at that time, there is no medical evidence of 
record showing that he had peripheral neuropathy prior to 
August 1992.  See McGrath v. Gober, No. 99-132, slip op. at 
11 (U.S. Vet. App. Aug. 16, 2000) (medical evidence can 
establish the existence of a disease prior to the date of 
receipt of the evidence).  In addition, the veteran has not 
alluded to the existence of such evidence.  The Board finds, 
therefore, that the criteria for entitlement to an effective 
date prior to October 1991 have not been met, and that the 
preponderance of the evidence is against the appeal to 
establish entitlement to an effective date prior to October 
9, 1991, for the grant of service connection for peripheral 
neuropathy of the bilateral lower extremities.


ORDER

The appeal to establish entitlement to an effective date 
prior to October 9, 1991, for the grant of service connection 
for peripheral neuropathy of the bilateral lower extremities 
is denied.



REMAND

In its March 1997 remand the Board asked the RO to provide 
the veteran with a neurological examination in order to 
determine the severity of peripheral neuropathy of the 
bilateral lower extremities.  The RO provided the veteran 
with a neurology examination in October 1997 and, having 
found that examination to be inadequate for rating purposes, 
provided an additional examination in April 1998.  Regardless 
of the RO's conscientious and diligent efforts to assist the 
veteran in developing the evidence in support of his appeal, 
the Board regretfully finds that an additional examination is 
required.

According to the medical evidence of record, the veteran has 
degenerative changes of the lumbosacral spine and sacroiliac 
joints with radiculopathy to the lower extremities.  In a May 
1988 decision the Board denied entitlement to service 
connection for degenerative arthritis.  Because service 
connection has not been established for the degenerative 
changes in the spine and sacroiliac joints, the 
manifestations of that disorder must be distinguished from 
the symptoms of peripheral neuropathy in determining the 
appropriate rating.  38 C.F.R. § 4.14.

In an April 1999 statement the veteran asserted that the 
manifestations of peripheral neuropathy had worsened since 
the April 1998 examination.  He asked that another VA 
examination be provided.  He also submitted a report from an 
individual who referred to himself as a doctor indicating 
that the veteran has progressive neuritis of the lower 
extremities, resulting in frequent, severe pain, weakness, 
and numbness.  He stated that the veteran was unable to stand 
without assistance.

If the veteran claims that his disability has increased in 
severity since the most recent VA examination, an additional 
examination must be provided in order to fulfill VA's duty to 
assist.  VAOPGCPREC 11-95.  To ensure that VA has met its 
duty to assist the veteran in developing the facts pertinent 
to the claim, these issues are REMANDED to the RO for the 
following development:

1. The RO should obtain the names and 
addresses of all medical care 
providers, inpatient and outpatient, 
VA and private, who treated the 
veteran for peripheral neuropathy 
since March 1997.  After securing any 
necessary release, the RO should 
obtain copies of such records that are 
not in file.

2. The veteran should be afforded a VA 
neurology examination to determine the 
severity of peripheral neuropathy of 
the lower extremities.  The claims 
file and a copy of this remand should 
be made available to and be reviewed 
by the examiner in conjunction with 
the examination, and its receipt and 
review should be acknowledged in the 
examination report.  The examination 
should include any diagnostic tests or 
studies, including electrodiagnostic 
studies, that are deemed necessary for 
an accurate assessment, and the 
examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should conduct a thorough 
neurology examination of the lower 
extremities and document any pathology 
found.  The examiner should also 
document all of the manifestations of 
peripheral neuropathy, including any 
impairment of sensory or motor 
functioning, and distinguish those 
manifestations from any non-service 
connected disability, including 
sciatic neuropathy.  The examiner 
should provide an opinion on whether 
any difficulty with standing or 
walking is due to peripheral 
neuropathy or another cause.  The 
examiner should provide an opinion on 
whether the impairment caused by 
peripheral neuropathy, as 
distinguished from any non-service 
connected disability, is mild, 
moderate, or severe.  The examiner 
should provide the rationale for all 
opinions given.

3. The RO should then review the claims 
file to ensure that all of the above 
requested development has been 
completed.  In particular, the RO 
should ensure that the requested 
examination and opinions are in 
complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4. After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the 
RO should re-adjudicate the issue of 
entitlement to disability ratings in 
excess of 10 percent for peripheral 
neuropathy of the right and left lower 
extremities.  Because the veteran has 
appealed the initially assigned 
ratings, in determining the 
appropriate ratings the RO should 
consider the applicability of staged 
ratings.  Fenderson, 12 Vet. App. 
at 119.  If any benefit requested on 
appeal remains denied, the veteran and 
his representative should be furnished 
a supplemental statement of the case 
and be given the opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	M. SABULSKY
	Veterans Law Judge
	Board of Veterans' Appeals

 



